Dear Mr. Brown:
This is in response to your request for an opinion of this office as to whether the City of Alexandria may legally call an election for the voters to consider a non-binding proposition relative to the sale of the municipally-owned utility system.
R.S. 18:1299 authorizes proposition elections which are permitted by the state constitution, legislative enactments of the state, or by a home rule charter.
As we can find no legal authority from any of the above-mentioned sources which would serve as a basis for calling a non-binding election, it is the opinion of this office that the Secretary of State is not authorized to proceed in accordance with the ordinance adopted by the City of Alexandria. (St. Johnthe Baptist Parish Association of Educators v. Brown, 462 So.2d 1269,463 So.2d 1311, 465 So.2d 674; 483 So.2d 592).
Very truly yours,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ___________________________ KENNETH C. DEJEAN Chief Counsel
KCD/1g